Citation Nr: 0943008	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-36 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 16, 2001 
for the grant of a 10 percent rating for service-connected 
residual scarring from a shell fragment wound to the right 
knee with retained foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1970.  He received the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) 
Columbia, South Carolina effectuated a prior Board decision 
and, in so doing, granted a compensable rating of 10 percent, 
effective from October 24, 2003, for the service-connected 
residual scarring from a shell fragment wound to the right 
knee with retained foreign body.  

Following receipt of notification of that determination, the 
Veteran perfected a timely appeal with respect to the 
effective date assigned to the 10 percent rating awarded to 
his service-connected right knee scar.  During the current 
appeal, and specifically by a June 2006 decision, the RO 
assigned an earlier effective date of August 16, 2001 for the 
10 percent grant.  


FINDINGS OF FACT

1.  In an unappealed September 2000 rating action, the RO 
denied the issue of entitlement to a compensable rating for 
the service-connected residual scarring from a shell fragment 
wound to the right knee with retained foreign body.  

2.  Since the September 2000 decision, a claim (formal or 
informal) for a compensable rating for the service-connected 
residual scarring from a shell fragment wound to the right 
knee with retained foreign body was not received until 
August 16, 2001.  

3.  By the November 2005 rating action, the RO implemented a 
Board decision dated earlier that month and, in so doing, 
awarded a compensable evaluation of 10 percent, effective 
from October 24, 2003, for the service-connected residual 
scarring from a shell fragment wound to the right knee with 
retained foreign body.  

4.  During the current appeal, and specifically by a June 
2006 rating action, the RO assigned an effective date of 
August 16, 2001 for the grant of the 10 percent evaluation 
for the service-connected residual scarring from a shell 
fragment wound to the right knee with retained foreign body.  

5.  It is not factually ascertainable that the Veteran's 
service-connected residual scarring from a shell fragment 
wound to his right knee with retained foreign body increased 
in severity in the one-year period prior to the August 16, 
2001 claim.  

6.  The earliest evidence that the Veteran's right knee scar 
was tender and/or painful is dated October 24, 2003, when he 
provided sworn testimony as to such symptomatology.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 16, 
2001, for the award of a 10 percent schedular rating for the 
service-connected residual scarring from a shell fragment 
wound to the right knee with retained foreign body have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for an increased 
rating is granted, an effective date is assigned, and the 
claimant files an appeal as to the effective date assigned to 
that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 
(in which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an earlier effective date for 
his service-connected right knee scar essentially falls 
within this fact pattern.  Previously, in March 2004, VCAA 
notice concerning the underlying claim for an increased 
(compensable) rating for the service-connected right knee 
scar was provided to the Veteran.  After receiving notice of 
the award of a compensable 10 percent rating for the 
service-connected residual scarring of the right knee, the 
Veteran perfected a timely appeal with respect to the 
effective date assigned to that grant.  Clearly, no further 
section 5103(a) notice is required for the Veteran's earlier 
effective date claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the November 
2005 notification of the rating decision dated earlier that 
month, the June 2006 notice of the rating action dated 
earlier that month, and the June 2006 statement of the case 
(SOC)] that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law, and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development of 
notification of the earlier effective date claim adjudicated 
in this decision is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the earlier effective date issue adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with his claims folder.  Although given the opportunity to 
testify before VA personnel, the Veteran declined to do so.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his earlier effective date 
claim.  However, the Board finds that an evaluation providing 
evidence concerning the current nature and extent of the 
Veteran's service-connected right knee scar is not relevant 
to the matter of entitlement to an earlier effective date for 
the grant of a 10 percent rating for this disability.  
Consequently, the Board concludes that a remand of the 
Veteran's earlier effective date claim to accord him an 
opportunity to undergo a pertinent VA examination is not 
necessary.  38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 
16 Vet. App. 370 (2002) & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

There is no suggestion in the current record that additional 
evidence, relevant to the earlier effective date issue 
adjudicated in this decision, exists and can be procured.  
The Veteran has pointed to no other pertinent evidence (e.g., 
records of relevant earlier treatment) which has not been 
obtained.  Thus, the Board concludes that no further 
evidentiary development is required.  The Board will, 
therefore, proceed to consider the following issue on appeal, 
based on the evidence of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2009); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

According to the applicable law, the effective date of an 
award of increased compensation "shall not be earlier than 
the date of receipt of the application thereof."  
38 U.S.C.A. § 5110(a) (West 2002).  This statutory provision 
is implemented by regulation which provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2009).  An 
exception to this regulatory provision stipulates that the 
effective date for an award of increased compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  Otherwise, the 
effective date will be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2009).  

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).  
The date of receipt of evidence from a private physician or a 
lay person will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable possibility of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2009).  
Also, the date of VA outpatient or hospital examination, or 
the date of admission to a VA or uniformed services hospital, 
will be accepted as the date of receipt of a claim when the 
report of such treatment or examination relates to a 
disability for which increased compensation is sought.  
38 C.F.R. § 3.157(b)(1) (2009).  

In July 2000 in the present case, the Veteran filed an 
increased (compensable) rating claim for the 
service-connected residual scarring of a shell fragment wound 
to his right knee with retained foreign body.  By a September 
2000 rating action, the RO denied this issue.  The Veteran 
did not specifically disagree with that decision, and the 
determination, thus, is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

Since the September 2000 rating action, no document or 
communication which may be construed as a claim (formal or 
informal) for an increased rating for the service-connected 
right knee scar was received at the RO until August 16, 2001.  
This fact is not in dispute.  Thus, the Board must conclude 
that the date of receipt of the Veteran's current claim for 
an increased rating for his service-connected right knee scar 
is August 16, 2001.  

Further review of the claims folder indicates that, following 
receipt of the Veteran's August 2001 claim, the RO, by a 
January 2002 rating action, denied the issue of entitlement 
to a compensable evaluation for the service-connected right 
knee scar.  Thereafter, the Veteran perfected a timely appeal 
with respect to that denial.  

In November 2005, the Board awarded a compensable evaluation 
of 10 percent for the Veteran's service-connected right knee 
scar on the basis that the scar was tender and painful.  See 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2002) 
(superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent rating) & 38 C.F.R. 
§ 4.118, DC 7804 (2008) (superficial scars that are painful 
on examination warrant a 10 percent evaluation).  

In reaching that conclusion, the Board acknowledged that the 
multiple physical examinations conducted on the Veteran's 
right knee during that appeal had not provided evidence of a 
tender or painful right knee scar.  However, at a personal 
hearing conducted in October 2003 before a Veterans Law 
Judge, the Veteran had testified that his right knee scar was 
occasionally tender and painful.  See October 24th, 2003 
hearing transcript (2003 T.) at 10.  The Veteran's testimony 
represented the first time that he had asserted that his 
right knee scar itself was tender and/or painful.  [Previous 
contentions had simply addressed the arthritis of his right 
knee.]  On the basis of the Veteran's sworn testimony 
concerning the right knee scar symptoms (including tenderness 
and pain) that he experiences-for which he is competent to 
describe, the Board granted a compensable evaluation of 
10 percent for the service-connected right knee scar.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis).  

By a rating action dated later in November 2005, the RO 
effectuated the Board's decision and, in so doing, awarded a 
compensable evaluation of 10 percent, effective from 
October 24, 2003, for the Veteran's service-connected right 
knee scar.  During the current appeal, and specifically by a 
June 2006 rating action, the RO assigned an effective date of 
August 16, 2001 for the grant of the 10 percent evaluation 
for this service-connected disability.  

With respect to the matter of whether an increase in the 
Veteran's service-connected right knee scar was factually 
ascertainable in the one year period prior to August 16, 2001 
(the date of receipt of the increased rating claim), the 
Veteran contends that an earlier effective date is warranted 
because, in initially considering his increased (compensable) 
rating claim, the RO reviewed records of VA outpatient 
treatment that he had received for his right knee between 
June 2000 and January 2001.  

Indeed, included in the claims folder are copies of records 
of VA outpatient treatment that the Veteran received for his 
right knee between June 2000 and January 2001.  Initially, in 
this regard, the Board notes that records of such treatment 
dated between June and July 2000 were previously obtained and 
associated with the claims folder and, thus, were considered 
by the RO at the time of its unappealed September 2000 rating 
action.  Importantly, however, this medical evidence remains 
relevant for the purpose of determining whether it is 
factually ascertainable that an increase in disability 
occurred in the one-year period prior to the RO's August 16, 
2001 receipt of the Veteran's current increased (compensable) 
rating claim.  See Hazan v. Gober, 10 Vet. App. 511, 518, 
521-522 (1997) (in which the Court held that the Board is 
required to consider evidence about the status of the 
condition during the one-year period prior to application, 
even if such evidence was considered in a prior appeal).  

In this regard, the Board notes that the records of VA 
outpatient treatment that the Veteran received for his right 
knee between June 2000 and July 2000 discuss the 
symptomatology associated with the chondromalacia and 
degenerative arthritis of his right knee but, significantly, 
do not address his right knee scar.  Moreover, in reviewing 
subsequent VA medical records dated until the RO's receipt of 
the Veteran's increased rating claim on August 16, 2001, the 
Board notes that a January 2001 VA outpatient treatment 
record addresses the osteoarthritis of the Veteran's right 
knee but does not discuss his right knee scar.  

Consequently, and based on this evidentiary posture, the 
Board finds that there is simply no basis on which to 
conclude that an increase in the Veteran's right knee scar 
symptomatology (to include tenderness and/or pain) was 
factually ascertainable in the one-year period prior to 
August 16, 2001.  See Hazan, 10 Vet. App. at 519-520 (in 
which the Court held that a factually ascertainable 
"increase" is one to the next disability level).  

Moreover, no post-service physical examination conducted on 
the Veteran's right knee has reflected the presence of a 
tender and/or painful scar.  Indeed, as noted earlier herein, 
the basis of the Board's November 2005 award of a 10 percent 
rating for the Veteran's service-connected right knee scar is 
his sworn October 2003 testimony that this scar was 
occasionally tender and painful.  See 2003 T. at 10.  See 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  This 
testimony was the Veteran's first description of such 
symptomatology.  

As this evidence illustrates, the Veteran's increased 
(compensable) rating claim was received on August 16, 2001; 
an increase in his right knee scar symptomatology was not 
factually ascertainable in the one-year period prior to 
August 16, 2001; and he first described tenderness and pain 
in his right knee scar at the October 24, 2003 personal 
hearing.  Thus, based on these facts, an effective date prior 
to August 16, 2001 for the award of a 10 percent rating for 
the service-connected residual scarring from a shell fragment 
wound to the right knee with retained foreign body cannot be 
granted.  See 38 U.S.C.A. § 5110(a) (West 2002) & 38 C.F.R. 
§ 3.400 (2009) (which stipulate that the effective date of an 
award of increased compensation will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later). 

The Board notes that service connection is also in effect for 
traumatic arthritis of the right knee due to a shell fragment 
wound, 10 percent disabling, and for instability of the right 
knee due to a shell fragment wound, 20 percent disabling. 


ORDER

An effective date earlier than August 16, 2001 for the grant 
of a 10 percent rating for the service-connected residual 
scarring from a shell fragment wound to the right knee with 
retained foreign body is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


